OFFICE OF THE ATTORNEY       GENERAL    OF TEXAS
                        AUSTIN




Zlonor%bl%B. Faua%ttYora%,Speeker
Eotme of Reprsseittatives
Au~tln, Tazslr

Bear 81r:
Bear




in whloh pna r
18mled under t
mmta8pro~ed
and le$%l obli




                   ot to sxeeed i1rte.n (16) year&
                   e of refunding all tlw outstand-
                   debtadmss     of   the G@wral l!'wd



         It 18 the opinion of this dePertment thati the bond8
6otaght to be issued under authority of the propolrod sasab-
ment would be valid and lag%2 obLlgetion8of 8uoh OmRtjr,
Honorable R. -Ott   ldorse,   IQne   14, 1939, page #I?




but o&g to the oxtent that same are issued and exohsnaed
for legal aad ralld outs~dlng    WWrant indebtedness,ln
suah mamier aslbnor    provided by general law. The pro-
posed amendment oeeks only to ahange the constltntlosal
provlslons with rererenoe tc the levy or taxes lssofar as
same arreots Red River County, and we do not think it la
anywise alters the general laws sppertalnlng to the lsm-
anoe of fundlog or refusdlagbonds.    Aooordlnglf,we are
of the opinion that the flegalltyof the wimrtmts sought to
be runaed must be determinedbetore the Attornoy Qaaw82
oould properly approve the bonds to be issued la liea o?
and in erahangs for such b&standing warrant lnd8btsdness.
The resolution,clearly, does not undertake to vaLidate
all warrant indebtednessnow outstandingagalsst the General
l%M or Bed River County.
        Trustlng'thatthis satisfaotorilyass-8            $our ques-
tloa, we are

                                Very   truly yotirs
                          ATTOIGIEY GENERAL    OB'TUAS